Title: From Benjamin Franklin to Charles-Guillaume-Frédéric Dumas, 17 February 1783
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear SirPassy Feb. 17. 1783.
It is a long time since I have had the Pleasure of hearing from you. I hope however that you and yours continue Well.
The Bearers, Mr. President Wheelock and his Brother go to Holland on a Publick spirited Design, which you will find recommended by many eminent Persons in America.

I beg leave to request for these Gentlemen your civilities and best Counsels, as they will be entire Strangers in your Country.
With great Esteem, I am ever, Dear Sir your faithful humble Servant.
B. Franklin.
M. Dumas.
